JUDGE GUFFY
delivered th'e opinion oe the court.
Andrew Miller was indicted by the grand jury of Jefferson county for the alleged crime of forcibly obstructing the lawful holding of an election.
The material averments in the indictment substantially charge that the appellee did, on the Gth day of November, 1894, forcibly obstruct the lawful holding of an election for State and county officers, then being held, by forcibly preventing R. H. Dorn from witnessing and inspecting the counting of the votes cast in precinct No. 22 of the Tenth ward and Seventh magisterial district in Louisville, Jefferson county, Ky.; the said Dorn having been by the Republican executive committee of Jefferson county appointed an inspector for said party to inspect and witness the counting of the votes at said precinct.
At the conclusion of the testimony of the Commonwealth the court, on defendant’s motion, gave a peremptory instruction to the jury to find for the defendant. The jury thereupon rendered a verdict of not guilty and the defendant was discharged from custody. The Commonwealth prosecutes this appeal.
It appeared in evidence that the Republican executive committee had directed and empowered their chairman to appoint inspectors, and that Dorn was by said chairman appointed and had his credentials when defendant, as is alleged, forcibly prevented him from being present at the count.
It also appeared that the Republican party had one challenger at the polls who remained there and witnessed the count. Counsel for appellee insists that the committee could not delegate the power of appointment to the chairman; hence, that Dorn was not legally appointed, and, therefore, was properly prevented from being present at the count. It *449is also contended that a challenger and inspector is but one officer; that a party can not have a challenger at the polls during the voting hours and then have another person as inspector to inspect and witness the counting of the ballots. It seems that the court below did not sustain the contention of appellee in respect to these questions.
The testimony conduced to show that appellee was a policeman, and that he was told by the sheriff of the election at said precinct to prevent Dorn from entering upon the discharge of his alleged duties as inspector, and it is appellee’s contention that the order of the sheriff of the election is a complete justification of the defendant’s actions, and we presume that the court was of the same opinion; hence gave the peremptory instruction.
Section 1470, Kentucky Statutes, provides that each political party may have a challenger who shall be entitled to stay in the voting room or at the door thereof. He shall be appointed by the chairman of'the county or other local committee, and is required to take an oath to faithfully discharge his duties, etc.
Section 1481 of the statutes supra provides that the executive committee of each party having a ticket to be voted for at an election may designate a suitable person to be present at, witness and inspect the counting of the vote in each precinct, who shall be admitted to the’ said polling place.
It is manifest from the foregoing provisions that the office or position of challenger and inspector are entirely distinct offices. It is therefore wholly immaterial whether the Republican challenger was in the voting room or not when Dorn sought to enter, nor whether he remained during the count. The manifest intent of the statute in regard *450to elections is to give to each political party the right to have a challenger present during the voting and also an inspector to inspect and witness the count. The reasons therefor are numerous and need not be mentioned.
The law in respect thereto should be liberally construed to the end that no party should be denied the representation provided for. We are of opinion that the executive committee of the Republican party had the power to authorize its chairman to appoint inspectors, and that Dorn was legally appointed inspector for the said precinct, and entitled to admission thereto to inspect and witness the count.
The sheriff of the election had no right to exclude him from the voting room, and, having no right to do so himself, he could not lawfully authorize the defendant, Miller, to do so.
It results from the foregoing that the court erred in giving the peremptory instruction complained of, and the judgment of the court below is reversed and cause remanded for further proceedings consistent with this opinion.